DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13 and 15-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 20160314468 A1) in view of Riddiford (US 20150248547 A1).
Regarding claim 1, Smith discloses a system for performing authorization of a user in an augmented reality environment (Smith fig. 1; [0011], “a system 100”; [0014], “the HUD provides for an augmented reality”; [0015], “authorize an activity (authorization of a user)”), the system comprising: 
an augmented reality user device, an electronic transaction terminal, and an authentication server (Smith [0012], “The secure server 104 may include an automatic teller machine (ATM)”; [0015], “A user 102 wearing or holding a personal device (an augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM) controlled by a secure server 104 (an authentication server).”); 
the augmented reality user device comprising: 
a display configured to overlay virtual objects onto a field of view of a user in real-time (Smith [0014], “HUD provides for an augmented reality, where a user is viewing both the real world and a digital output simultaneously.”); 
a memory (Smith [0047], “Embodiments may be implemented in … machine-readable storage device (memory)”); and 
one or more processors coupled to the memory and the display (Smith [0047], “Embodiments may be implemented in … executed by at least one processor to perform the operations), the one or more processors operable to: 
receive a virtual authentication object, the virtual authentication object comprising a virtual representation of an object capable of being manipulated by a user in a particular sequence to enter an authentication code (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits (a virtual authentication object)” [0015], “The secure server 104 may generate a temporary randomized keypad configuration and transmit it to the personal device (receive a virtual authentication object comprising a virtual representation of an object capable of being manipulated by a user in a particular sequence to enter an authentication code).”); 
display the virtual authentication object to the user via the display (Smith fig. 2; [0015], “the temporary randomized keypad configuration may be an overlay to present via a HUD (display the virtual authentication object to the user via the display)”); 
detect one or more gestures performed by the user on the displayed virtual authentication object, the one or more gestures manipulating the virtual authentication object to enter the authentication code (Smith [0012], “A keypad is understood as being a set of buttons (… virtual); [0015], “after reassignment, the user 102 may press “1, 2, 3” (detect one or more gestures performed by the user on the displayed virtual authentication object) based on the reassigned keypad that is overlaid on the physical keypad, but actually press the sequence “8, 4, 1” (one or more gestures manipulating the virtual authentication object to enter the authentication code) on the physical keypad. The secure server 104 receives the sequence of physical keypad actuations”); 
form an authentication request (Smith [0015], “after reassignment, the user 102 may press “1, 2, 3” based on the reassigned keypad (an authentication request)”); and 
send the authentication request to the authentication server (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (the authentication request to the authentication server)”); 
the electronic transaction terminal comprising one or more processors, the one or more processors operable to receive an authentication response from the authentication server (Smith [0015], “based on the reassigned keypad layout and the user's PIN from a backend server (interpreted as the terminal receiving a response from the authentication server), the secure server 104 may validate that the user 102”; [0031], “The ATM 302 includes an ATM app 316, an OS 318, a TEE 320, a storage 322 … The ATM app 316 may be used to run the user interface (ATM running an app implies the ATM comprises processor(s))”); 
the authentication server comprising: 
a memory operable to store a database, the database comprising one or more records associating a user with an authentication code (Smith [0015], “the user's PIN from a backend server (a stored record comprising a user’s PIN)”; [0051], “The storage device 516 … on which is stored one or more sets of data structures”) and 
one or more processors coupled to the memory (Smith [0047], “Embodiments may be implemented in … executed by at least one processor to perform the operations), the one or more processors operable to: 
receive the authentication request from the augmented reality user device (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (receive the authentication request from the augmented reality user device)”); 
determine, using the virtual authentication object and the detected one or more gestures from the authentication request, the authentication code (Smith [0015], “after reassignment, the user 102 may press (gesture) “1, 2, 3” based on the reassigned keypad that is overlaid (the virtual authentication object) on the physical keypad, but actually press the sequence “8, 4, 1” (the determined authentication code) on the physical keypad.”); 
compare the determined authentication code with the authentication code associated with the user in the database (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (the determined authentication code) and then based (comparing the determined authentication code) on the reassigned keypad layout and the user's PIN from a backend server (authentication code associated with the user in the database), the secure server 104 may validate that the user 102 input the correct PIN”); and 
send an authentication response to the electronic transaction terminal (Smith [0015], “the secure server 104 may validate that the user 102 input the correct PIN and grant access, dispense money, or otherwise authorize an activity (send an authentication response to the electronic transaction terminal).”).
Smith does not expressly disclose
the authentication request comprising the virtual authentication object and the detected one or more gestures
However, Riddiford suggests the authentication request comprising the virtual authentication object and the detected one or more gestures (Riddiford figs. 8-10; [0053], “During authentication, the secondary image 801 appears overlaid on the base image 301 (a virtual authentication object) … Multiple instances of the user's pre-selected element "11" 803 are shown. The arrays of the secondary image 801 may be moved along the base image 301, e.g., by moving a cursor, touch movement (a detected gesture represented by fig. 9 - 803) … The point of interest, the eye of the white knight, 101 is shown sufficiently aligned with the pre-selected element "11", as shown in FIG. 9 (the authentication request comprises the virtual authentication object 301 and the detected one or more gestures represented by 803).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith with Riddiford to utilize a pair of objects in an authentication request. This would have been done to improve user security. See for example Riddiford [0062], “Improved security is provided by making surveillance by an observer difficult to learn the key.”
Regarding claim 2, Smith in view of Riddiford disclose the system of Claim 1, wherein the one or more processors of the electronic transaction terminal are operable to receive the virtual authentication object from the authentication server and send the virtual authentication object to the augmented reality user device (Smith [0015], “A user 102 wearing or holding a personal device (augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM) controlled by a secure server 104 (an authentication server) … The secure server 104 may generate a temporary randomized keypad configuration (interpreted as, a virtual authentication object sent to user device thru the access point/atm) and transmit it to the personal device.”).
Regarding claim 3, Smith in view of Riddiford disclose the system of Claim 1, wherein the virtual authentication object comprises a virtual representation of a keypad (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits (a virtual authentication object comprises a virtual keypad)”).
Regarding claim 4, Smith in view of Riddiford disclose the system of Claim 1, wherein the virtual authentication object comprises a plurality of virtual objects that are capable of being individually manipulated (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” (virtual authentication object) with each button usually bearing digits (a plurality of virtual objects) … control keys may be used to delete one entered character, clear all entered characters (capable of being individually manipulated)”).
Regarding claim 6, Smith in view of Riddiford disclose the system of Claim 1, wherein: 
the virtual authentication object comprises: 
a virtual object template, the virtual object template comprising a virtual representation of a structure of the virtual authentication object, the structure comprising one or more user inputs (Smith fig. 2; [0029], “An overlay 200 (virtual object template comprising a virtual representation of a structure of the virtual authentication object) is presented to the user 102 by the smartglasses … The overlay 200 may include some or all of the keys (the structure comprising one or more user inputs) on the physical keypad”); and 
a virtual object overlay, the virtual object overlay comprising an assignment of values to each of the one or more user inputs of the virtual object template (Smith fig. 2; [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits, symbols, or alphabetical letters (a virtual object overlay of alphanumeric assignment values assigned to each of user inputs to the virtual keypad).”); and 
the one or more processors of the augmented reality user device are operable to display the virtual authentication object by displaying the virtual object template with values assigned to each of the one more user inputs according to the virtual object overlay (Smith [0015], “The secure server 104 may generate a temporary randomized keypad configuration and transmit it to the personal device … The user 102 may then input their memorized PIN, but with the positions of the keys as represented in the reassigned keypad. (AR user device displays the virtual keypad as well as the values entered by the user)”).
Regarding claim 7, Smith in view of Riddiford disclose the system of Claim 6, wherein the virtual object template comprises a keypad comprising a plurality of user input keys and the virtual object overlay comprises an assignment of an alpha-numeric characters to each of the plurality of user input keys of the keypad (Smith fig. 2; [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits, symbols, or alphabetical letters”).
Regarding claim 8, Smith in view of Riddiford disclose the system of Claim 1, wherein the electronic transaction terminal comprises an automatic teller machine (Smith [0015], “A user 102 wearing or holding a personal device (an augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM); [0030], “FIG. 3 is a block diagram of smartglasses 300 and an ATM 302”).
Regarding claim 9, Smith discloses a system for performing authorization of a user in an augmented reality environment (Smith fig. 1; [0011], “a system 100”; [0014], “the HUD provides for an augmented reality”; [0015], “authorize an activity (authorization of a user)”), the system comprising: 
an augmented reality user device, an automatic teller machine, and an authentication server (Smith [0012], “The secure server 104 may include an automatic teller machine (ATM)”; [0015], “A user 102 wearing or holding a personal device (an augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM) controlled by a secure server 104 (an authentication server).”); 
the augmented reality user device comprising: 
a display configured to overlay virtual objects onto a field of view of a user in real-time (Smith [0014], “HUD provides for an augmented reality, where a user is viewing both the real world and a digital output simultaneously.”); 
a memory (Smith [0047], “Embodiments may be implemented in … machine-readable storage device (memory)”); and 
one or more processors coupled to the memory and the display (Smith [0047], “Embodiments may be implemented in … executed by at least one processor to perform the operations), the one or more processors operable to: 
receive a virtual authentication object, the virtual authentication object comprising a virtual representation of an object capable of being manipulated by a user in a particular sequence to enter an authentication code (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits (a virtual authentication object)” [0015], “The secure server 104 may generate a temporary randomized keypad configuration and transmit it to the personal device (receive a virtual authentication object comprising a virtual representation of an object capable of being manipulated by a user in a particular sequence to enter an authentication code).”); 
display the virtual authentication object to the user via the display (Smith fig. 2; [0015], “the temporary randomized keypad configuration may be an overlay to present via a HUD (display the virtual authentication object to the user via the display)”); 
detect one or more gestures performed by the user on the displayed virtual authentication object, the one or more gestures manipulating the virtual authentication object to enter the authentication code(Smith [0012], “A keypad is understood as being a set of buttons (… virtual); [0015], “after reassignment, the user 102 may press “1, 2, 3” (detect one or more gestures performed by the user on the displayed virtual authentication object) based on the reassigned keypad that is overlaid on the physical keypad, but actually press the sequence “8, 4, 1” (one or more gestures manipulating the virtual authentication object to enter the authentication code) on the physical keypad. The secure server 104 receives the sequence of physical keypad actuations”); 
form an authentication request (Smith [0015], “after reassignment, the user 102 may press “1, 2, 3” based on the reassigned keypad (an authentication request)”); and 
send the authentication request to the authentication server (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (the authentication request to the authentication server)”); 
the electronic transaction terminal comprising one or more processors, the one or more processors operable to receive an authentication response from the authentication server (Smith [0015], “based on the reassigned keypad layout and the user's PIN from a backend server (interpreted as the terminal receiving a response from the authentication server), the secure server 104 may validate that the user 102”; [0031], “The ATM 302 includes an ATM app 316, an OS 318, a TEE 320, a storage 322 … The ATM app 316 may be used to run the user interface (ATM running an app implies the ATM comprises processor(s))”); 
the authentication server comprising: 
a memory operable to store a database, the database comprising one or more records associating a user with an authentication code (Smith [0015], “the user's PIN from a backend server (a stored record comprising a user’s PIN)” [0051], “The storage device 516 … on which is stored one or more sets of data structures”); and 
one or more processors coupled to the memory (Smith [0047], “Embodiments may be implemented in … executed by at least one processor to perform the operations), the one or more processors operable to: 
receive the authentication request from the augmented reality user device (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (receive the authentication request from the augmented reality user device)”); 
determine, using the virtual authentication object and the detected one or more gestures from the authentication request, the authentication code (Smith [0015], “after reassignment, the user 102 may press (gesture) “1, 2, 3” based on the reassigned keypad that is overlaid (the virtual authentication object) on the physical keypad, but actually press the sequence “8, 4, 1” (the determined authentication code) on the physical keypad.”); 
compare the determined authentication code with the authentication code associated with the user in the database (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (the determined authentication code) and then based (comparing the determined authentication code) on the reassigned keypad layout and the user's PIN from a backend server (authentication code associated with the user in the database), the secure server 104 may validate that the user 102 input the correct PIN”); and 
send an authentication response to the electronic transaction terminal (Smith [0015], “the secure server 104 may validate that the user 102 input the correct PIN and grant access, dispense money, or otherwise authorize an activity (send an authentication response to the electronic transaction terminal).”); wherein: 
the virtual authentication object comprises a virtual representation of a keypad (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits (a virtual authentication object comprises a virtual keypad)”); and 
the one or more processors of the automated teller machine are operable to receive the virtual authentication object from the authentication server and send the virtual authentication object to the augmented reality user device (Smith [0015], “A user 102 wearing or holding a personal device (augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM) controlled by a secure server 104 (an authentication server) … The secure server 104 may generate a temporary randomized keypad configuration (interpreted as, a virtual authentication object sent to user device thru the access point/atm) and transmit it to the personal device.”).
Smith does not expressly disclose
the authentication request comprising the virtual authentication object and the detected one or more gestures
However, Riddiford suggests the authentication request comprising the virtual authentication object and the detected one or more gestures (Riddiford figs. 8-10; [0053], “During authentication, the secondary image 801 appears overlaid on the base image 301 (a virtual authentication object) … Multiple instances of the user's pre-selected element "11" 803 are shown. The arrays of the secondary image 801 may be moved along the base image 301, e.g., by moving a cursor, touch movement (a detected gesture represented by fig. 9 - 803) … The point of interest, the eye of the white knight, 101 is shown sufficiently aligned with the pre-selected element "11", as shown in FIG. 9 (the authentication request comprises the virtual authentication object 301 and the detected one or more gestures represented by 803).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith with Riddiford to utilize a pair of objects in an authentication request. This would have been done to improve user security. See for example Riddiford [0062], “Improved security is provided by making surveillance by an observer difficult to learn the key.”
Claim 11 recites a system which corresponds to the function performed by the system of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the system of claim 11.
Claim 12 recites a system which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the system of claim 12.
Regarding claim 13, Smith discloses a system for performing authorization of a user in an augmented reality environment (Smith fig. 1; [0011], “a system 100”; [0014], “the HUD provides for an augmented reality”; [0015], “authorize an activity (authorization of a user)”), the system comprising: 
an augmented reality user device, an automatic teller machine, and an authentication server (Smith [0012], “The secure server 104 may include an automatic teller machine (ATM)”; [0015], “A user 102 wearing or holding a personal device (an augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM) controlled by a secure server 104 (an authentication server).”); 
the augmented reality user device comprising: 
a display configured to overlay virtual objects onto a field of view of a user in real-time; a memory (Smith [0014], “HUD provides for an augmented reality, where a user is viewing both the real world and a digital output simultaneously.”); and 
one or more processors coupled to the memory and the display (Smith [0047], “Embodiments may be implemented in … executed by at least one processor to perform the operations), the one or more processors operable to: 
receive a virtual authentication object, the virtual authentication object comprising a virtual representation of an object capable of being manipulated by a user in a particular sequence to enter an authentication code (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” with each button usually bearing digits (a virtual authentication object)” [0015], “The secure server 104 may generate a temporary randomized keypad configuration and transmit it to the personal device (receive a virtual authentication object comprising a virtual representation of an object capable of being manipulated by a user in a particular sequence to enter an authentication code).”); 
display the virtual authentication object to the user via the display (Smith fig. 2; [0015], “the temporary randomized keypad configuration may be an overlay to present via a HUD (display the virtual authentication object to the user via the display)”); 
detect one or more gestures performed by the user on the displayed virtual authentication object, the one or more gestures manipulating the virtual authentication object to enter the authentication code (Smith [0012], “A keypad is understood as being a set of buttons (… virtual); [0015], “after reassignment, the user 102 may press “1, 2, 3” (detect one or more gestures performed by the user on the displayed virtual authentication object) based on the reassigned keypad that is overlaid on the physical keypad, but actually press the sequence “8, 4, 1” (one or more gestures manipulating the virtual authentication object to enter the authentication code) on the physical keypad. The secure server 104 receives the sequence of physical keypad actuations”); 
form an authentication request (Smith [0015], “after reassignment, the user 102 may press “1, 2, 3” based on the reassigned keypad (an authentication request)”); and 
send the authentication request to the authentication server (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (the authentication request to the authentication server)”); and 
the electronic transaction terminal comprising one or more processors, the one or more processors operable to receive an authentication response from the authentication server (Smith [0015], “based on the reassigned keypad layout and the user's PIN from a backend server (interpreted as the terminal receiving a response from the authentication server), the secure server 104 may validate that the user 102”; [0031], “The ATM 302 includes an ATM app 316, an OS 318, a TEE 320, a storage 322 … The ATM app 316 may be used to run the user interface (ATM running an app implies the ATM comprises processor(s))”); 
the authentication server comprising: 
a memory operable to store a database, the database comprising one or more records associating a user with an authentication code (Smith [0015], “the user's PIN from a backend server (a stored record comprising a user’s PIN)”; [0051], “The storage device 516 … on which is stored one or more sets of data structures”); and 
one or more processors coupled to the memory (Smith [0047], “Embodiments may be implemented in … executed by at least one processor to perform the operations), the one or more processors operable to: 
receive the authentication request from the augmented reality user device (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (receive the authentication request from the augmented reality user device)”); 
determine, using the virtual authentication object and the detected one or more gestures from the authentication request, the authentication code (Smith [0015], “after reassignment, the user 102 may press (gesture) “1, 2, 3” based on the reassigned keypad that is overlaid (the virtual authentication object) on the physical keypad, but actually press the sequence “8, 4, 1” (the determined authentication code) on the physical keypad.”); 
compare the determined authentication code with the authentication code associated with the user in the database (Smith [0015], “The secure server 104 receives the sequence of physical keypad actuations (the determined authentication code) and then based (comparing the determined authentication code) on the reassigned keypad layout and the user's PIN from a backend server (authentication code associated with the user in the database), the secure server 104 may validate that the user 102 input the correct PIN”); and 
send an authentication response to the electronic transaction terminal (Smith [0015], “the secure server 104 may validate that the user 102 input the correct PIN and grant access, dispense money, or otherwise authorize an activity (send an authentication response to the electronic transaction terminal).”); wherein: 
the virtual authentication object comprises a plurality of virtual objects that are capable of being individually manipulated (Smith [0012], “A keypad is understood as being a set of buttons (… virtual) arranged in a block or “pad” (virtual authentication object) with each button usually bearing digits (a plurality of virtual objects) … control keys may be used to delete one entered character, clear all entered characters (capable of being individually manipulated)”); and 
the one or more processors of the automated teller machine are operable to receive the virtual authentication object from the authentication server and send the virtual authentication object to the augmented reality user device (Smith [0015], “A user 102 wearing or holding a personal device (augmented reality user device) (e.g., smartglasses 106) may approach … an access point (an electronic transaction terminal interpreted to represent an ATM) controlled by a secure server 104 (an authentication server) … The secure server 104 may generate a temporary randomized keypad configuration (interpreted as, a virtual authentication object sent to user device thru the access point/atm) and transmit it to the personal device.”).
Smith does not expressly disclose, the authentication request comprising the virtual authentication object and the detected one or more gestures
However, Riddiford suggests the authentication request comprising the virtual authentication object and the detected one or more gestures (Riddiford figs. 8-10; [0053], “During authentication, the secondary image 801 appears overlaid on the base image 301 (a virtual authentication object) … Multiple instances of the user's pre-selected element "11" 803 are shown. The arrays of the secondary image 801 may be moved along the base image 301, e.g., by moving a cursor, touch movement (a detected gesture represented by fig. 9 - 803) … The point of interest, the eye of the white knight, 101 is shown sufficiently aligned with the pre-selected element "11", as shown in FIG. 9 (the authentication request comprises the virtual authentication object 301 and the detected one or more gestures represented by 803).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith with Riddiford to utilize a pair of objects in an authentication request. This would have been done to improve user security. See for example Riddiford [0062], “Improved security is provided by making surveillance by an observer difficult to learn the key.”
Claim 15 recites a system which corresponds to the function performed by the system of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the system of claim 15.
Claim 16 recites a system which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the system of claim 16.
Claims 5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Riddiford and further view of Johnson et al (US 8910253 B2).
Regarding claim 5, Smith in view of Riddiford disclose the system of Claim 1, but does not disclose wherein the detected gesture includes temporal information associated with a speed at which the user manipulated the virtual authentication object.
However, Johnson discloses the detected gesture includes temporal information associated with a speed at which the user manipulated the virtual authentication object (Johnson fig. 3a (virtual authentication object); col. 5, l. 45, “each member of a drawing set may be associated with a set of timing data … set of timing data may indicate the duration of entry of the touch point. For a gesture, the set of timing data (temporal information associated with a speed) may indicate the speed of entry of the gesture (speed at which the user manipulated the virtual authentication object).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Riddiford with Johnson to incorporate a speed element in the authentication process. This would have been done to include an additional level of security in the authentication process.
Claim 10 recites a system which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the system of claim 10.
Claim 14 recites a system which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the system of claim 14.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612